DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,10 rejected under 35 U.S.C. 103 as being unpatentable over LEI; Xuying et al. (US 20170099491 A1) with Huang; Chongji et al. (US 20150163493 A1) in view of Lee; Kyo-Hyuk et al. (US 20080181309 A1)
Regarding claim 1, Lei teaches, 
A non-transitory computer-readable recording medium comprising a video encoding program which, (title, “NON-TRANSITORY MEDIUM STORING PROGRAM FOR ENCODING MOVING PICTURE”) when executed by a first processor coupled to a memory (¶37 and 36, “executing a computer program stored in a memory included in the apparatus for encoding a moving picture 1 on the processor”) and a second processor coupled to the first processor
(¶36, “an encoding unit 14” which is within the “apparatus for encoding the moving picture 1” as depicted in fig. 2), cause the processor to: 
set, by the first processor, (¶52,53 and Fig. 2, ”apparatus for encoding moving picture 1” which includes “intra slice width setting unit 13”) a search range of a reference block (¶53, “encoding unit 14 set a reference range“ that is “set by the intra slice width setting unit 13”) for a first processing block to a range (¶53, “the reference range of each block”) from the first processing block to a side closer to the first processing block by a size of a second processing block (¶53, “intra slice width”) from a refresh boundary between a refreshed area through which an intra slice line has passed (¶53, “based on the width and the position of the intra slice set by the intra slice width setting unit 13”) in a second picture preceding a first picture (¶52, “coordinate of the upper end (refresh boundary of the previous picture in the encoding sequence“) in which the first processing block exists in an encoding order and an unrefreshed area through which the intra slice line has not passed, (¶48 and fig. 2, “intra slice width setting unit 13 sets the block lines, which are arranged below and adjacent to the refresh boundary set in the previous picture in the encoding sequence” so that the new intra slice sets a new “refreshed boundary” in the sequence of pictures as depicted in fig. 1) 
detect, by the second processor, (¶58 and fig. 2-14, “motion estimation unit 21” of the “encoding unit 14” as depicted in fig. 2) a first motion vector for the first processing block in the search range, (¶58, “motion estimation unit 21, for each of the PUs, can obtain a motion vector by determining the local decoding picture which is most corresponding to the PU”) and 
generate, by the second processor, (¶53 and fig. 2-14, “encoding unit 14” of the “apparatus for encoding moving picture 1”) first prediction data by using the first motion vector and the second picture, (¶77, “focusing CU is subjected to the intra prediction encoding, the prediction block generation unit 23 generates the prediction block by motion compensating the local decoding picture which is read form the storage unit 28 for each PU in the CU based on the motion vector calculated for the PU”) generate second prediction data in a block in the intra slice line by using another block in the intra slice line of the first picture, (¶78, “focusing CU is subjected to the intra prediction encoding, the prediction block generation unit 23 generates the prediction block to be referred according to the prediction mode which is selected for each PU in the CU, based on the value of the pixel in the local decoding block around the PU.”) and encode the first picture by using the first and second prediction data. (¶93,78, and fig. 2, “entropy encoding unit 29 performs entropy encoding” syntax for “prediction vector” of the “motion vector of each PU” which “prediction block to be referred according to the prediction mode which is selected for each PU in the CU”) 
But does not explicitly teach, 

generate, by the second processor, the first prediction data by using the averaged first motion vector and the second picture
	However, Huang teaches additionally,
perform a weighted average of a second motion vector detected in the second processing block around the first processing block and the first motion vector to obtain the first motion vector (¶140, “motion vector of the intra macro block can utilize the weighted average of the motion vectors of the macro blocks around this intra macro block”) 
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the encoding of Lei with the weighted motion vector of Huang with the motion vector generation of Lee  which uses the average of motion vectors around a block to determine a motion vector for a block. Use of this technique provides a filtered motion vector for the current block based on the motion vectors around the block. 
	But does not explicitly teach, 
obtain an averaged first motion vector, and
generate, by the second processor, the first prediction data by using the averaged first motion vector
	However, Lee teaches additionally, 
obtain an averaged first motion vector, (¶43 and Fig. 5, “determines an average of the virtual motion vectors MVf, MVg, and MVh as a prediction motion vector MVj'”) and
(¶43, “vector information generation unit 290” implemented by a “computer system”) the first prediction data (¶43, “generates and outputs the differential value”) by using the averaged first motion vector (¶43, differential between the original vector MVj and the “predicted motion vector MVj’“ which is an average of motion vectors)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the encoding of Lei with the weighted motion vector of Huang with the motion vector generation of Lee  with the motion vector generation of Lee which can determine an average motion vector. Using an averaged motion vector results in a form of prediction from neighboring blocks that can then be used in the eventual generation of prediction information. 
 
Regarding claim 10, it is the apparatus claim of non-transitory computer-readable recording medium claim 1. 
	Lei teaches additionally,
A video encoding apparatus (¶154 and Fig. 14, “computer operated as an apparatus for encoding moving picture”) comprising:
A memory, (¶160 and fig. 14-103, “storage unit 103 is executed on the processor 105 and stores a computer program for executing the moving picture encoding process”) 
A first processor coupled to the memory (¶155 and fig. 14, “processor 105” is coupled to “the storage unit 103”) 
A second processor coupled to the first processor (¶36, “moving picture 1” includes “an encoding unit 14”)
Refer to the rejection of claim 1 to teach the additional limitations of claim 10.

Claim 2,3,11,12 ejected under 35 U.S.C. 103 as being unpatentable over LEI; Xuying et al. (US 20170099491 A1) with Huang; Chongji et al. (US 20150163493 A1) in view of Lee; Kyo-Hyuk et al. (US 20080181309 A1) with WU; Tung-Hsing et al. (US 20160241875 A1)
Regarding claim 2, Lei with Huang with Lee teach the limitation of claim 1,
	Lei teaches additionally, 
intra slice line is circulated in a vertical direction over an image, (¶9 and 41, “FIG. 1 illustrates an example where the intra slice moves in a vertical direction” such that each line has “a given width (in this example, 8 pixels) along a refresh direction 301 illustrated by an arrow.  The distributions V1 to Vn of the luminance brightness that is the estimation value of the generated information amount is calculated for each of the block lines 310-1 to 310-n”) the first processor sets the search range from the refresh boundary. (¶53, “encoding unit 14 limits the reference range of each block within the refreshed region of the picture to be encoded to the refreshed region of the encoded picture whose encoding sequential order is before that of the picture or the encoded pixel within the refreshed region of the picture”) 
	but does not explicitly teach, 
sets the search range of the reference block to a range from a lower end of the first processing block to the side closer to the first processing block by the size of the second processing block
	However, Wu teaches, 
sets the search range of the reference block to a range from a lower end of the first processing block to the side closer to the first processing block by the size of the second processing block (¶29, 30, and fig. 7, “select a proper vertical search range” such that “MaxV_MV can be smaller than the full search range by one or more block heights of the coding blocks” as depicted in fig. 6 which the vertical search range extends from the edge of the “current block” to a “reconstructed block”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the encoding of Lei with the weighted motion vector of Huang with the motion vector generation of Lee with the intra block coding which provides a limited vertical search range. This limited range allows for determining a motion vector while reducing possible losses in coding efficiency. 

Regarding claim 3, Lei with Huang with Lee teach the limitation of claim 1,
	Lei teaches additionally, 
intra slice line is circulated in a horizontal direction over an image, (¶153 and fig. 13, “FIG. 13 is a diagram illustrating a case where the intra slice moves in a horizontal direction”) the first processor sets the search range from the refresh boundary. (¶53, “encoding unit 14 limits the reference range of each block within the refreshed region of the picture to be encoded to the refreshed region of the encoded picture whose encoding sequential order is before that of the picture or the encoded pixel within the refreshed region of the picture”) 
	but does not explicitly teach, 
sets the search range of the reference block to a range from a right end of the first processing block to the side closer to the first processing block by the size of the second processing block 
	However, Wu teaches additionally, 
sets the search range of the reference block to a range from a right end of the first processing block to the side closer to the first processing block by the size of the second (¶40 and Fig. 7, “bold lines (716, 726, and 736) indicate the maximum horizontal range that the IntraBC has to search” such that “encoder may select a proper horizontal search range” as extending from a “current block” to a “reconstructed block” as depicted in fig. 7) 
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the encoding of Lei with the weighted motion vector of Huang with the motion vector generation of Lee with the intra block coding which provides a proper search range. This range allows for determining a motion vector while reducing possible losses in coding efficiency. 

Regarding claim 11, dependent on claim 10, it is the apparatus claim of recording medium claim 2, dependent on claim 1. Refer to the rejection of claim 2 to teach the rejection of claim 11. 

Regarding claim 12, dependent on claim 10, it is the apparatus claim of recording medium claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the rejection of claim 12. 

Claim 8,17 ejected under 35 U.S.C. 103 as being unpatentable over LEI; Xuying et al. (US 20170099491 A1) with Huang; Chongji et al. (US 20150163493 A1) in view of Lee; Kyo-Hyuk et al. (US 20080181309 A1) with JIN; Bo-ra et al. (US 20190037217 A1)
Regarding claim 8, Lei with Huang with Lee teach the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 8, 
	However, Jin teaches, 
the second processing block (¶102 and fig. 4, ”reference block”) is all or a part of upper, lower, left, and right blocks adjacent (¶102 and Fig. 4, “an upper region 404 and a left region 406 adjacent to the current block 400”) to the first processing block. (¶102 and Fig. 4, “current block 400”)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the encoding of Lei with the weighted motion vector of Huang with the motion vector generation of Lee with the search range of Jin which are adjacent to the current block. The adjacent reference regions may correspond to the entire region of the block. 

Regarding claim 17, dependent on claim 10, it is the apparatus claim of recording medium claim 8, dependent on claim 1. Refer to the rejection of claim 8 to teach the rejection of claim 17. 

Claim 6,7,9,15,16,18 ejected under 35 U.S.C. 103 as being unpatentable over LEI; Xuying et al. (US 20170099491 A1) with Huang; Chongji et al. (US 20150163493 A1) in view of Lee; Kyo-Hyuk et al. (US 20080181309 A1) with Chuang; Hsiao-Chiang et al. (US 20180376166 A1)
Regarding claim 6, Lei with Huang with Lee teach the limitation of claim 1,
	Lei teaches additionally, 
sets a search range (¶53, “encoding unit 14 set a reference range“ that is “set by the intra slice width setting unit 13”) of a reference block (¶53, “encoding unit 14 set a reference range“ that is “set by the intra slice width setting unit 13”) for a third processing block to a range (¶53, “encoding unit 14 limits the reference range of each block”) from the first processing block to a side closer to the31Fujitsu Ref. No.: 18-01450 first processing block by a size of the second processing block (¶53, “intra slice width”) from the refresh boundary, (¶53, “based on the width and the position of the intra slice set by the intra slice width setting unit 13”) 
	but does not explicitly teach the additional limitation of claim 6,

the third processing block (¶109 and Fig. 7B, “a predictive block for current sub-block 212 of Fig. 7B”) includes the first processing block. (¶109 and Fig. 7B, “current sub-block 212”) 
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the encoding of Lei with the weighted motion vector of Huang with the motion vector generation of Lee with the weighting technique of Chuang which will apply a process of overlapped block motion compensation. This allows for applying motion compensation for all boundaries of a sub-block. 

Regarding claim 7, Lei with Huang with Lee with Chuang teach the limitation of claim 6,
	Chuang teaches additionally, 
the third processing block is a prediction unit (PU), (¶109 and Fig. 7B, “a predictive block”) and the first processing block is a sub-block (¶109 and Fig. 7B, “current sub-block 212”) of overlapped block motion compensation (OBMC). (¶109, Fig. 7B and 8A-8D, “OBMC prediction of current sub-block 222” as depicted in Fig. 7B and exemplified in Fig. 8A-8D)
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the encoding of Lei with the weighted motion vector of Huang with the motion vector generation of Lee with the weighting technique of Chuang which will apply a process of overlapped block motion compensation. This allows for applying motion compensation for all boundaries of a sub-block. 

Regarding claim 9, Lei with Huang with Lee teach the limitation of claim 1,

in the second processor, (¶152, “apparatus for encoding a moving picture”) an encoding method of encoding a part of a picture to be encoded by inter prediction encoding, (¶153 and Fig. 13, “Each of pictures 1301 to 1306 is encoded as a P picture” in one direction or “B picture” in both directions) by using intra prediction encoding and circulating the intra slice line with a plurality of pictures is an intra refresh encoding method, (¶153 and fig, 13, “FIG. 13 is a diagram illustrating a case where the intra slice moves in a horizontal direction”) 
	But does not explicitly teach the additional limitation of claim 9,
	However, Chuang teaches, 
in the second processor, a method of calculating the first motion vector (¶109 and Fig. 7B,8A-8D, “prediction of current sub-block 222”) by performing a weighted average of the second motion vector (¶109, “equals a weighted average of the predictive sub-block determined using the MV”) detected in the second processing block (¶109, “determined using the MV” of an “above-neighbor”,  a “left-neighbor”, “below neighbor”, or “right-neighbor”) around the first processing block (¶109, “of current sub-block 222”) and the first motion vector is overlapped block motion compensation (OBMC). (¶109, “OBMC prediction of current sub-block 222”) 
It would have been obvious to one with ordinary skill in the art at the time of filing the claimed invention to combine the encoding of Lei with the weighted motion vector of Huang with the motion vector generation of Lee with the weighting technique of Chuang which will apply a process of overlapped block motion compensation. This allows for applying motion compensation for all boundaries of a sub-block. 



Regarding claim 16, dependent on claim 15, it is the apparatus claim of recording medium claim 7, dependent on claim 6. Refer to the rejection of claim 7 to teach the rejection of claim 16. 

Regarding claim 18, dependent on claim 10, it is the apparatus claim of recording medium claim 9, dependent on claim 1. Refer to the rejection of claim 9 to teach the rejection of claim 18. 

Allowable Subject Matter
Claim 4,5,13,14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483